IN THE SUPREME COURT OF TI-IE STATE OF DELAWARE

DAVID L. MATTI-[EWS, §
§ No. 235, 2017
Defendant Below, §
Appellant, § Court Below_Superior Court of the
§ State of Delaware
v. §
§ Cr. ID No. 1104015690 (N)
STATE OF DELAWARE, §
§
Plaintifi` Below, §
Appellee. §

Submitted: June 27, 2017
Decided: July 11, 2017

0 R D E R
This 11th day of July 2017, it appears to the Court that, by certified notice date

June 13, 2017, the Clerk directed the appellant to show cause Why this appeal should
not be dismissed for the appellant’s failure to tile the notice of appeal within thirty
days after entry upon the docket of the order on appeal. The appellant has not
responded to the notice to show cause. Therefore, the dismissal of the appeal is
deemed to be unopposed.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)
and 29(b), that the appeal is DISMISSED.

BY TI-IE COURT: